






October 15, 2012


Joseph M. Wetzel
7948 S. Clayton Circle
Centennial, CO 80122


Re:    Agreement


Dear Joe:


This letter agreement sets forth the complete terms under which your employment
with EarthLink, Inc. (the “Company”) will cease.
1.End Date. Your employment with the Company is ceasing and your last day of
employment with the Company will be December 31, 2012 (your “End Date”). After
your End Date, you will no longer be an employee of the Company or of any
parent, subsidiary or affiliate of the Company. You also hereby waive any claim
for future employment with the Company or any parent, subsidiary or affiliate of
the Company.
2.    Payments. As consideration for the General Release described in paragraph
9 of this letter agreement and the other consideration described herein, the
receipt and adequacy of which are hereby acknowledged, the Company will pay you
the following:
(a)    You, and after your death, your beneficiary, will receive a payment in
the amount of $736,021 in a single lump sum payment on the first payroll date
occurring (and no later than thirty (30) days) after the six months following
your End Date or, if earlier, your death; and
(b)    You, and after your death, your beneficiary, will receive a non-compete
payment in the amount of $588,869 in a single lump sum payment on the first
payroll date occurring (and no later than thirty (30) days) after the six months
following your End Date or, if earlier, your death; and
(c)    You, and after your death, your beneficiary, will receive the annual
bonus you would have received under the Company’s annual bonus plan for the
Company’s fiscal year ending December 31, 2012 (had you remained employed with
the Company), in a single lump sum on the same date as bonus awards for the
Company’s fiscal year ending December 31, 2012 are paid to the other
participants in the Company’s annual bonus plan (but in no event later than 2½
months after December 31, 2012).
Nothing in this letter agreement shall be deemed an admission by the Company or
any parent, subsidiary or affiliate of the Company, or by you, of any violation
of any agreement, statute, law, or right or of any wrongdoing of any kind.
3.    Employee Benefits. You also will receive the following employee benefits:
(a)    You will have the right to elect and pay for continuation of your health
insurance coverage under the Company’s health plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), in accordance
with the terms of the applicable Company health plans, and you will be required
to pay any sums that are required to be paid for such COBRA continuation
coverage. You, and after your death, your beneficiary, will receive a COBRA
payment in the amount of $16,300 in a single lump sum payment on the first
payroll date occurring (and no later than thirty (30) days) after the six months
following your End Date or, if earlier, your death.
(b)    You will receive your vested benefits under the Company’s 401(k) Plan in
accordance with its terms.
(c)    You and your dependents’ rights to benefits under the Company’s other
employee benefit plans in which you participated, if any, will be determined in
accordance with the applicable plan documents.
4.    Standard Payments. You, and after your death, your beneficiary, will
receive payments for your earned and unpaid base salary accrued through your End
Date and unreimbursed business and entertainment expenses incurred or otherwise
payable through your End Date as are reimbursable under the Company’s normal
policies. Payment of these items will be made in a manner consistent with the
normal check processing schedules of the Company but in no event later than
thirty (30) days after your End Date. Payment of unreimbursed medical, dental
and other employee benefit expenses shall be paid pursuant to the terms of the
applicable benefit plans.
5.    Consulting Agreement.
(a)    You agree to make yourself available to the Company to perform consulting
services, to the extent reasonably requested by the Company, from the End Date
through September 30, 2013 or such earlier date as you (by choice or
circumstances) are no longer available to perform consulting services.  The
consulting term may be extended beyond September 30, 2013 only if you and the
Company so mutually agree. The period of time during which you are available to
perform consulting services is hereinafter referred to as the consulting term or
the term of the consulting arrangement. In performing any such consulting
services, you shall at all times comply with the terms and conditions of this
letter agreement, all applicable policies and procedures of the Company and any
parent, subsidiary and affiliate of the Company and any reasonable written or
oral instructions that may be provided to you by the Company in connection with
your performance of consulting services under this letter agreement.
(b)    During the consulting term, you will report to the Chief Executive
Officer of the Company or his designated representative and work closely with
the Company’s other executive officers.
(c)    The Company shall pay you the following retainer with respect to the
following projected hours of service during the consulting term:
Quarter
Monthly Retainer
Projected Quarterly
Hours of Service
January 1, 2013 – March 31, 2013
$20,000
96
April 1, 2013 – June 30, 2013
$10,000
50
July 1, 2013 – September 30, 2013
$5,000
25

If with prior approval from the Chief Executive Officer you provide more than
the projected hours of consulting services set forth above in any quarter, the
Company will pay you $500 for each such hour of consulting services.
Additionally, the Company shall reimburse you for any reasonable expenses
incurred or paid by you in the course of performing any consulting services
hereunder, provided that such expenses are approved in advance by the Company.
You will receive your monthly retainer fee, hourly fees and reimbursements for
any reasonable expenses incurred or paid by you in the course of providing
consulting services, subject to adequate substantiation, no later than thirty
(30) days after the calendar month for which your retainer is payable or in
which you provide the services entitling you to additional hourly fees or in
which you incur the reimbursable expenses. Notwithstanding the foregoing, (i)
the reimbursements provided in any one calendar year shall not affect the amount
of reimbursements provided in any other calendar year and (ii) your rights to
reimbursements pursuant to this paragraph 5(e) shall not be subject to
liquidation or exchange for another benefit.
(d)    You and the Company may mutually agree to terminate this consulting
arrangement at any time prior to expiration of the consulting term; provided,
however, that Company shall remain liable for and pay you for any amounts that
are then due to be paid or reimbursed to you.


(e)    Both you and the Company, in the performance of this consulting
arrangement, will be acting in your own separate capacities and not as agents,
employees, partners, joint venturers or associates of one another. It is
expressly understood and agreed that during the consulting term you will be an
independent contractor of the Company in all manners and respects and that you
will not be authorized to bind the Company or any parent, subsidiary or
affiliate of the Company to any liability or obligation or to represent that you
have any such authority. You will be solely responsible for all withholding
taxes, social security taxes, unemployment taxes, and workers’ compensation
insurance premiums relating to your provision of consulting services under this
letter agreement. You will not be entitled to participate in or receive any
benefits or other rights under any employee benefit plan of the Company as the
result of this consulting arrangement.


(f)    All work product, property, data, documentation, information or materials
conceived, discovered, developed or created by you in connection with the
consulting arrangement under this letter agreement (collectively, the “Work
Product”) shall be owned exclusively by the Company. To the greatest extent
possible, any Work Product shall be deemed to be a “work made for hire” (as
defined in the United States Copyright Act, 17 U.S.C.A. §101 et seq., as
amended) and owned exclusively by the Company. You hereby unconditionally and
irrevocably transfer and assign to the Company all right, title and interest in
or to any such Work Product.


(g)    Notwithstanding the foregoing, for purposes of Section 409A of the Code,
the Company and you agree that you will have a “separation from service” within
the meaning of Section 409A of the Code on the End Date, because it is
reasonably anticipated that the level of bona fide services you will perform
after the End Date will permanently decrease to no more than twenty percent
(20%) of the average level of bona fide services you performed over the
thirty-six (36) month period immediately preceding the End Date.


6.    Company Stock.
(a)    Your Company Stock Options as of the End Date are set forth on Exhibit A
attached hereto. As of the End Date, your Company Stock Options that otherwise
would have become vested during the eighteen (18)-month period immediately
following the End Date had you remained employed with the Company during such
time shall become vested as of the End Date. Your Company Stock Options will
continue to vest pursuant to their terms after the End Date and during the term
of the consulting arrangement described in paragraph 5 above in the same manner
as if you had continued your employment with the Company during the consulting
term and the consulting term had commenced as of the eighteen (18) month
anniversary of the End Date. Your then vested Company Stock Options (including
Stock Options that were or became vested as of or after the End Date) will be
exercisable in accordance with the Company’s 2011 Equity and Cash Incentive Plan
and the related award agreements for ninety (90) days after the cessation of
such consulting arrangement (but in no event will your vested Company Stock
Options be exercisable beyond their latest expiration date as set forth in the
related award agreements). Any of your Company Stock Options that are not vested
as of the cessation of the consulting arrangement as described in this paragraph
will be forfeited without any payment therefor. Should you be prohibited from
executing your then vested Company Stock Options during the ninety (90)-day
period after cessation of the consulting arrangement due to having material
non-public information about the Company, such exercise period will be extended
until ten (10) days following the date that you no longer have material
non-public information about the Company (but in no event will your vested
Company Stock Options be exercisable beyond their latest expiration date as set
forth in the respective award agreements).
(b)    Your Company Restricted Stock Units (“Company RSUs”) as of the End Date
are set forth on Exhibit B attached hereto. As of the End Date, your Company
RSUs that otherwise would have become vested and payable during the eighteen
(18)-month period immediately following the End Date had you remained employed
with the Company during such time shall become vested and payable as of the End
Date, except if any of such Company RSUs contain performance criteria for
payment (either alone or in combination with any continued employment or other
requirements), then any tranche of such Company RSUs for which the performance
period has ended prior to the End Date shall not be affected by the foregoing
provisions of this paragraph. For example, if the Company RSU has separate
twelve (12)-month performance periods for each of three tranches and the End
Date occurred during the beginning of the second such performance period, the
second tranche would fully vest upon the End Date (because it would end within
eighteen (18) months after the End Date); the first tranche would vest (or not)
based on the actual achievement of the performance goals applicable to the first
performance period; and the third tranche would vest (or not) (notwithstanding
actual performance) provided the applicable vesting date falls within that
number of months after your End Date that equals the sum of eighteen (18) months
and the number of months in your consulting term. Your Company RSUs will
continue to vest and become payable pursuant to their terms after the End Date
and during the term of the consulting arrangement described in paragraph 5 above
in the same manner as if you had continued your employment with the Company
during the consulting term and the consulting term had commenced as of the
eighteen (18) month anniversary of the End Date. Any of your Company RSUs that
become vested and payable as described above will be paid as soon as practicable
after (and within thirty (30) days of) the date the Company RSUs become vested.
Any of your Company RSUs that are not vested and payable as of the cessation of
the consulting arrangement as described in this paragraph will be forfeited
without any payment therefor.
7.    Accord and Satisfaction. By signing this letter agreement, you accept the
payments and benefits described herein as a final accord and satisfaction of all
payments and benefits due you from the Company or any parent, subsidiary or
affiliate of the Company relating to your employment, including, without
limitation, any amounts that may be due you under the terms of your Employment
Agreement dated October 19, 2011, which is attached hereto as Exhibit C (your
“Employment Agreement”), and you hereby waive any rights to receive any other
payments and benefits from the Company or any parent, subsidiary or affiliate of
the Company other than as described in this letter agreement, including without
limitation, any payments and benefits to which you may be entitled under your
Employment Agreement. You also acknowledge that you are not entitled to receive
any payments or benefits under any severance plan, arrangement, program or
policy of the Company or any parent, subsidiary or affiliate of the Company. You
also acknowledge that your receipt of this letter agreement constituted notice
to you that your Employment Agreement would not be extended beyond December 31,
2012 and would be terminated as of such date except as otherwise set forth in
this letter agreement. The Company acknowledges that you will be deemed to have
resigned for Good Reason for purposes of your Employment Agreement. Except as
otherwise provided herein, this letter agreement constitutes the final and
entire agreement between you and the Company on the subject matter herein, and
no other representation, promise, or agreement has been made to cause you to
sign this letter agreement. All other agreements regarding your employment or
the subject matter therein shall be superceded by this letter agreement, except
as expressly set forth herein.
8.    Non-Competition, Non-Recruitment and Confidential Information. You agree,
acknowledge and affirm that Sections 7, 8, 9, and 10 of your Employment
Agreement remain in full force and effect and are not superceded, merged or
otherwise affected by this letter agreement and that you will continue to be
bound by the terms and conditions of Sections 7, 8, 9, and 10 of your Employment
Agreement (notwithstanding the non-renewal and termination of the other
provisions of your Employment Agreement as described above). You further agree
that the covenants, prohibitions and restrictions contained in this letter
agreement are in addition to, and not in lieu of, any rights or remedies that
the Company may have available pursuant to the foregoing sections of your
Employment Agreement or the laws of any jurisdiction, or the common law or
equity, and the enforcement or non-enforcement by the Company of its rights and
remedies pursuant to this letter agreement shall not be construed as a waiver of
any other rights or remedies that it may possess. Any breach by you of this
paragraph 8, or of Sections 7, 8, 9, and 10 of your Employment Agreement, shall
be grounds for termination of any payments to be made or benefits to be
delivered hereunder. Additionally, in the event of any such breach, you agree to
repay the Company any payments and benefits described in paragraphs 2, 3, 5 and
6 of this letter agreement that you previously received pursuant to this letter
agreement, that you would not have been entitled to receive absent this letter
agreement.
9.    General Release. For and in consideration of the payments and promises set
forth in this letter agreement, and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, you hereby release, acquit, and
forever discharge the Company, and all its affiliates, parents, subsidiaries,
partners, joint venturers, owners, and shareholders, and all of their officers,
directors, employees, representatives, and agents, and all successors and
assigns thereof (each a “Released Party”), from any and all claims, charges,
complaints, demands, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, entitlements,
costs, losses, debts, and expenses (including attorneys’ fees and legal
expenses), of any nature whatsoever, known or unknown, which you now have, had,
or may hereafter claim to have had against the Company or any other Released
Party, of any kind or nature whatsoever, arising from any act, omission,
transaction, matter, or event which has occurred or is alleged to have occurred
through the End Date and that is relating in any way to your employment with the
Company or any Released Party, or the conclusion of that employment, whether
such claims are now known or are later discovered.
The claims knowingly and voluntarily released herein include, but are not
limited to, claims under the Age Discrimination in Employment Act, Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 1981, the Americans with Disabilities
Act, the Family and Medical Leave Act, the Fair Labor Standards Act or other
federal or state wage and hour laws, the Employee Retirement Income Security
Act, claims for breach of contract, infliction of emotional distress, claims
under any other federal or state law pertaining to employment or employment
benefits, and any other claims of any kind based on any contract, tort,
ordinance, regulation, statute, or constitution; provided, however, that nothing
in this letter agreement shall be interpreted to release any claims which you
may have for workers compensation benefits or any claims or liabilities for
indemnification arising from your acts and/or omissions as an officer or
director of the Company to the extent provided by law or the governing documents
of the Company. You acknowledge that this letter agreement is a complete defense
and shall constitute a full and final bar to any claim by you based on any act,
omission, transaction, matter, or event which has occurred or is alleged to have
occurred through the End Date.
10.    Non-Disparagement. You agree not to make any statement or take any action
that criticizes or disparages the Company, any Released Party or their parents,
subsidiaries or affiliates, their employees, officers, directors,
representatives and agents, their management or their practices or that disrupts
or impairs their normal operations; and the Company, the Released Parties and
their parents, subsidiaries and affiliates agree not to make any statement or
take any action that criticizes or disparages you, except that nothing in this
letter agreement shall be interpreted to limit either of our rights to confer
with counsel or to provide truthful testimony pursuant to subpoena, notice of
deposition or as otherwise required by law. This provision is in addition to,
and not in lieu of, the substantive protections under applicable law relating to
defamation, libel, slander, interference with contractual or business
relationships, or other statutory, contractual, or tort theories.
11.    Receipt and Effective Date. You acknowledge that you have read and
understand this letter agreement, that you are hereby provided a period of
twenty-one (21) calendar days to consider its terms, and that you are hereby
advised in writing to discuss its terms with an attorney or other advisor before
executing the letter agreement, and that your execution is purely voluntary.
This letter agreement will not become effective and enforceable until seven (7)
days after your execution, which must occur after the End Date and on or before
the expiration of the twenty-one (21) calendar days you are being provided to
consider its terms. Additionally, you may sign this letter agreement prior to
the End Date to evidence your agreement to its terms, subject to the requirement
to re-execute the letter agreement after the End Date. You further understand
that you may revoke this letter agreement within seven (7) calendar days after
either date you have signed it by delivering written notice of revocation to
Stacie S. Hagan at 1375 Peachtree Street, Atlanta, Georgia 30309. If the end of
such revocation period falls on a Saturday, Sunday or legal holiday in the State
of Georgia, the revocation period shall be extended until the next day that is
not a Saturday, Sunday or legal holiday in the State of Georgia. Notwithstanding
anything contained herein to the contrary, you understand and agree that, if you
fail to sign this letter agreement after the End Date and on or before the
expiration of the twenty-one (21) calendar days, or if you revoke the letter
agreement before the expiration of the applicable revocation period, this letter
agreement shall be canceled and void and neither party shall have any rights or
obligations arising under it, and you will not be entitled to receive any
payments or benefits under this letter agreement not otherwise payable absent
this letter agreement. Notwithstanding any other provision of this letter
agreement, no payments or benefits shall be made under paragraphs 2, 3, 5 and 6
hereunder for the thirty (30) days immediately following the End Date. Any
payments to be made or benefits to be delivered during such thirty (30) days
will be delayed until the expiration of such thirty (30) days period. Any
payments that would otherwise have been paid during that time shall be
accumulated and paid in a lump sum immediately after the expiration of such
period. Any benefit to be delivered during such time may be continued at your
expense, with you having the right to reimbursement immediately after the
expiration of such period. You further acknowledge that the payments and
benefits set forth in paragraphs 2, 3, 5 and 6 herein would not be otherwise
payable or deliverable in the absence of your agreement of the General Release
in paragraph 9.
12.    Severability. Except as set forth below, the terms, conditions,
covenants, restrictions, and other provisions contained in this letter agreement
are separate, severable, and divisible. If any term, provision, covenant,
restriction, or condition of this letter agreement or part thereof, or the
application thereof to any person, place, or circumstance, shall be held to be
invalid, unenforceable, or void, the remainder of this letter agreement and such
term, provision, covenant, or condition shall remain in full force and effect to
the greatest extent practicable and permissible by law, and any such invalid,
unenforceable, or void term, provision, covenant, or condition shall be deemed,
without further action on the part of the parties hereto, modified, amended,
limited, or deleted to the extent necessary to render the same and the remainder
of this letter agreement valid, enforceable, and lawful.
13.    Taxes. You shall be responsible for any tax consequences of any payments
made or benefits delivered pursuant to this letter agreement, except for any
applicable taxes that the Company withholds and except as provided in paragraph
21 hereof. You acknowledge and agree that the Company is not undertaking to
advise you with respect to any tax consequences of this letter agreement, and
that you are solely responsible for determining those consequences and
satisfying all of your applicable tax obligations resulting from any payments
described herein.
14.    Assignment. Your rights and obligations under this letter agreement are
personal to you and may not be transferred by you by assignment or otherwise.
15.    Non-Waiver. Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power, or privilege
hereunder or under law shall constitute a waiver of that right, power, or
privilege or of the same right, power, or privilege in any other instance. Any
waiver by either party hereto must be contained in a written instrument signed
by the party to be charged with such waiver and, in the case of the Company, by
its Chief Executive Officer.
16.    Acknowledgments. You acknowledge that you have read this letter agreement
and understand its terms. You have been provided with a full and fair
opportunity to consult with an attorney of your choosing and to obtain any and
all advice you deem appropriate with respect to this letter agreement. In light
of the foregoing, you are satisfied with the terms of this letter agreement and
agree that its terms are binding upon you.
17.    Non-Disclosure. You covenant and agree that you will not disclose the
existence or terms of this letter agreement to any person except (i) licensed
attorney(s) for the purpose of obtaining legal advice, (ii) licensed or
certified accountant(s) for purposes of preparing tax returns or other financial
services, (iii) proceedings to enforce the terms of this letter agreement, or
(iv) as otherwise required by law or court order. However, nothing herein shall
limit your ability to confer with legal counsel, to testify truthfully under
subpoena or court order, or to cooperate with an investigation by a municipal,
state or federal agency for enforcement of laws, and you may disclose the
existence or terms of this letter agreement to your spouse or other immediate
family, including your parents, provided you take reasonable measures to assure
that she or they do not disclose the existence or terms of this letter agreement
to a third party, except as otherwise allowed herein. The foregoing
non-disclosure will not apply to the existence and terms of this letter
agreement on and after, but only to the extent that, they become public
knowledge upon any filing with the SEC.
18.    Previous Agreements. This letter agreement supercedes any previous
agreement(s), whether written or oral, that you may have had with the Company or
any parent, subsidiary or affiliate, including your Employment Agreement, and
any other such agreement is merged into and extinguished by this letter
agreement, except as expressly provided otherwise in this letter agreement.
19.    Governing Law and Interpretation. This letter agreement shall be deemed
to be made in, and in all respects shall be interpreted, construed, and governed
by and in accordance with the laws of the State of Georgia, notwithstanding any
choice of law provisions otherwise requiring application of other laws. It shall
be interpreted according to the fair meaning of the terms herein and not
strictly in favor of, or against, either party.
20.    Amendments. No amendment or modification of this letter agreement shall
be binding or effective for any purpose unless made in a writing signed by the
party against whom enforcement of such amendment or modification is sought.
21.    Section 409A. Notwithstanding any other provision of this letter
agreement, it is intended that any payment or benefit provided hereto that is
considered nonqualified deferred compensation subject to Section 409A of the
Code will be provided and paid in a manner, and at such time and in such form,
as complies with the applicable requirements of Section 409A of the Code. For
purposes of this letter agreement, all rights to payments and benefits hereunder
will be treated as rights to a series of separate payments and benefits to the
fullest extent allowable by Section 409A of the Code. To the extent that you
incur liability for excise taxes, penalties or interest under Section 409A of
the Code because any nonqualified deferred compensation plan of the Company
fails to comply with Section 409A, the Company will make a special reimbursement
payment to you equal to the sum of (i) your liability for excise taxes,
penalties or interest under Section 409A and (ii) all taxes attributable to the
special reimbursement payment, at the time such taxes, penalties and interest
are required to be remitted to the applicable authorities and by the end of your
taxable year next following the year in which the taxes that are the subject of
the audit or litigation are remitted to the taxing authorities or, where no such
taxes are remitted, the end of your taxable year following the year in which the
audit is completed or there is a final and non-appealable settlement or
resolution of the litigation.
22.    Beneficiary. You may designate one or more individuals or entities as
your beneficiary under this letter agreement and change any prior beneficiary
designation, so long as such designation or change in designation is in writing
and delivered to Stacie Hagan or her successor, at the address set forth in
paragraph 11 above, prior to your death. In the absence of a valid beneficiary
designation, or should your designated beneficiary predecease you, your estate
shall be your beneficiary. Your beneficiary shall be entitled to receive any
payments owed to you after your death, and to exercise any rights you had prior
to your death, to the extent such payments or rights are to continue after your
death.
Please sign and date in the first space below to accept the terms of this letter
agreement and return the executed letter agreement to me for the Company’s
files.
Additionally, for purposes of paragraphs 9 and 11 of this Agreement, in order
for this letter agreement to become effective and enforceable, we will ask you
following the End Date to again sign, date and have notarized the letter
agreement in the second space below, which executed letter agreement shall also
be returned to me.
If you have any questions, please let me know.


Sincerely,




By:    
Rolla Huff
Chief Executive Officer


Acknowledged and Agreed:


By: _________________________________
Joseph M. Wetzel


Date: October ____, 2012


* * * * * * *


IN WITNESS WHEREOF, the undersigned has signed and executed this letter
agreement on the date set forth below as an expression of his intent to be bound
by the foregoing terms of this letter agreement, including without limitation
the general release set forth in paragraph 9 of the letter agreement.




By: _________________________________
Joseph M. Wetzel


Date:                             




Sworn to and subscribed
before me this _______ day
of _______________, ______.




________________________________________________
Notary Public
[Seal]


Exhibit A


Company Stock Options


Grant Date
Grant Type
Granted
Grant Price
Outstanding
Shares Vesting
Future Vest Date
 
 
 
 
 
 
 
2/16/2012
NQ
178,447
$7.51
178,447
44,611
2/16/2013*
 
 
 
 
 
44,612
2/16/2014*
 
 
 
 
 
44,612
2/16/2015**
 
 
 
 
 
44,612
2/16/2016***
 
 
 
 
 
 
 
2/16/2012
ISOs
53,260
$7.51
53,260
13,315
2/16/2013*
 
 
 
 
 
13,315
2/16/2014*
 
 
 
 
 
13,315
2/16/2015**
 
 
 
 
 
13,315
2/16/2016***
 
 
 
 
 
 
 
 
 
 
 
Total Stock Options
231,707
 



*
Vested (contingent upon the General Release) as of the End Date.

**
Eligible to become vested (contingent upon the General Release) if you render
consulting services and the future vest date falls within that number of months
after your End Date that equals the sum of eighteen (18) months and the number
of months you render consulting services.

***
Will be forfeited upon expiration of the nine (9) month consulting term (or at
such earlier time your consulting may end).







Exhibit B


Company RSUs




Grant Date
Grant Type
Granted
Performance or Service Vesting
Performance Period Ends
Outstanding
Shares Vesting
Future Vest Date
 
 
 
 
 
 
 
 
2/7/2011
RSUs
45,000
Service
NA
30,000
15,000
2/7/2013*
 
 
 
 
 
 
15,000
2/7/2014*
 
 
 
 
 
 
 
 
2/7/2011
RSUs
45,000
Performance
12/31/2011
45,000
45,000
2/7/2014***
 
 
 
 
 
 
 
 
2/16/2012
RSUs
30,360
Performance
12/31/2012
30,360
30,360
2/16/2015****
 
 
 
 
 
 
 
 
2/16/2012
RSUs
7,589
Performance
12/31/2013
7,589
7,589
2/16/2015**
 
 
 
 
 
 
 
 
2/16/2012
RSUs
12,650
Performance
12/31/2014
12,650
12,650
2/16/2015**
 
 
 
 
 
 
 
 
 
 
 
 
 
Total RSUs
125,599
 



*
Vested (contingent upon the General Release) as of the End Date.

**
Eligible to become vested (contingent upon the General Release) if you render
consulting services and the future vest date falls within that number of months
after your End Date that equals the sum of eighteen (18) months and the number
of months you render consulting services (notwithstanding actual performance for
the requisite performance periods).

***
Vested (contingent upon the General Release) as of the End Date, subject to
actual achievement of the applicable performance goals for the requisite
performance periods.

****
Eligible to become vested (contingent upon the General Release) if you render
consulting services and the future vest date falls within that number of months
after your End Date that equals the sum of eighteen (18) months and the number
of months you render consulting services, subject to actual achievement of the
applicable performance goals for the requisite performance periods.





Exhibit C


Employment Agreement




20140994v5
 

Page #PageNum# of 13